105 F.3d 1336
97 CJ C.A.R. 200
Aric KNOX, Petitioner-Appellant,v.Ron WARD, Respondent-Appellee.
No. 96-6297.
United States Court of Appeals,Tenth Circuit.
Feb. 7, 1997.

Before SEYMOUR, Chief Judge;  PORFILIO and MURPHY, Circuit Judges.
ORDER
JOHN C. PORFILIO, Circuit Judge.


1
Appellant has failed to demonstrate the denial of a constitutional right by showing the issues raised in his appeal are debatable among jurists;  that a court could resolve the issues differently;  or that the questions deserve further proceedings.  Essentially for the reasons stated in the recommendation of the magistrate judge contained in the record, the certificate of appealability is DENIED and the appeal is DISMISSED.   28 U.S.C. § 2253(c)(2);  Lennox v. Evans, 87 F.3d 431 (10th Cir.1996).